DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record does not disclose or suggest a monochromatic self-luminous display panel; a color filter disposed in front of the monochromatic self-luminous display panel; a filter driver configured to move the color filter in a direction parallel to the monochromatic self-luminous display panel; a micro lens array disposed in front of or behind the color filter and configured to convert light emitted from the monochromatic self-luminous display panel into parallel light; a projection lens disposed in front of the micro lens array and the color filter and configured to project light that has passed through the micro lens array and the color filter onto a screen; and a processor configured to control the monochromatic self-luminous display panel and the filter driver.
The closest reference of record, LG (1020100030484), discloses a monochromatic self-luminous display panel (see 610); a color filter (650) disposed in front of the monochromatic self-luminous display panel; a micro lens array (211) disposed in front of or behind the color filter; but LG does not discloses a color filter disposed in front of the monochromatic self-luminous display panel; a filter driver configured to move the color filter in a direction parallel to the monochromatic self-luminous display panel; a micro lens array disposed in front of or behind the color filter and configured to convert light emitted from the monochromatic self-luminous display panel into parallel light; a projection lens disposed in front of the micro lens array and the color filter and configured to project light that has passed through the micro lens array and the color filter onto a screen; and a processor configured to control the monochromatic self-luminous display panel and the filter driver.

Claims 2-20 are allowed as they depend from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882